Name: 2014/917/EU: Commission Implementing Decision of 15 December 2014 setting out detailed rules for the implementation of Council Directive 2000/29/EC as regards the notification of the presence of harmful organisms and of measures taken or intended to be taken by the Member States (notified under document C(2014) 9460)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  information technology and data processing;  agricultural activity;  agricultural policy;  environmental policy
 Date Published: 2014-12-17

 17.12.2014 EN Official Journal of the European Union L 360/59 COMMISSION IMPLEMENTING DECISION of 15 December 2014 setting out detailed rules for the implementation of Council Directive 2000/29/EC as regards the notification of the presence of harmful organisms and of measures taken or intended to be taken by the Member States (notified under document C(2014) 9460) (2014/917/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(4) thereof, Whereas: (1) The notifications of the presence of harmful organisms as referred to in Article 16(1) of Directive 2000/29/EC or of the actual or suspected appearance of harmful organisms as referred to in the first subparagraph of Article 16(2) of that Directive should include all information that would allow the Commission and other Member States to plan and implement the most effective possible action at Union or regional level as appropriate. This is important to ensure comprehensive protection of the Union territory against all possible sources of phytosanitary risk. (2) In order to allow for a quick reaction, certain elements of those notifications should be submitted within eight working days after the confirmation of the presence or appearance of harmful organisms, in view of their importance and the feasibility of their swift submission, and all required elements should be submitted no later than thirty days after that confirmation. (3) In order to ensure that the Commission and the other Member States are kept informed of any changes, the notifying Member State shall update those notifications as soon as possible in case any new relevant information is made available to it or in case it takes any new relevant measures after it has submitted the required information. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Content of notifications 1. When notifying the Commission and the other Member States of the presence or the appearance of any harmful organism as referred to in the first subparagraph of Article 16(1) of Directive 2000/29/EC or of the actual appearance of any harmful organism as referred to in the first subparagraph of Article 16(2) of that Directive, Member States shall submit the information provided for in the Annex. 2. When notifying the Commission and the other Member States of the suspected appearance of any harmful organism as referred to in the first subparagraph of Article 16(2) of Directive 2000/29/EC, Member States shall submit, where applicable, the information provided for in the Annex. Article 2 Deadlines for submission of notifications 1. No later than eight working days following the date of the official confirmation by the responsible official body of the presence, or actual appearance, of the harmful organism as referred to in the first subparagraph of Article 16(1) and in the first subparagraph of Article 16(2) of Directive 2000/29/EC, Member States shall submit a notification containing at least the information indicated in points 1.1, 1.3, 2.1, 2.2., 3.1, 4.1, 5.1, 5.2, 5.6, 6.4 and 8 of the Annex. 2. No later than thirty days following the date of the official confirmation by the responsible official body of the presence or actual appearance of the harmful organism as referred to in the first subparagraph of Article 16(1) and in the first subparagraph of Article 16(2) of Directive 2000/29/EC, Member States shall submit a notification containing the information indicated in the points of the Annex which are not referred to in paragraph 1. 3. No later than eight working days following the date on which the responsible official body suspects the appearance of a harmful organism as referred to in the first subparagraph of Article 16(2) of Directive 2000/29/EC, Member States shall submit a notification containing at least the information indicated in points 1.1, 1.3, 2.1, 2.2., 3.1, 4.1, 5.1, 5.2, 6.4 and 8 of the Annex. 4. No later than thirty days following the date on which the responsible official body suspects the appearance of a harmful organism as referred to in the first subparagraph of Article 16(2) of Directive 2000/29/EC, Member States shall submit a notification containing the information indicated in the points of the Annex which are not referred to in paragraph 3. 5. Member States shall update the notifications referred to in paragraphs 1 to 4, as soon as any relevant new information has been made available to, and verified by, them, or as soon as they have taken any new measures. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 15 December 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. ANNEX CONTENT OF THE NOTIFICATIONS REFERRED TO IN ARTICLE 1 1. General information on the notification 1.1. Title. Indication of the scientific name of the harmful organism concerned, location and whether it is first presence or not. The scientific name shall be one of the following: (a) the scientific name of the harmful organism as referred to in Directive 2000/29/EC, or as referred to in the measures adopted pursuant to Article 16(3) of that Directive, including as appropriate the pathovar, or, (b) if point (a) is not applicable, the scientific name approved by an international organisation, including the pathovar, and the name of that organisation, or, (c) if neither point (a) nor point (b) is applicable, indication of the scientific name from the most reliable source of information, with reference to that source. Possible submission of explanatory notes. 1.2. Executive summary. Submission of a summary of the information in points 3 to 7. 1.3. Indication of one of the following elements: (1) partial notification in accordance with Article 2(1) or 2(3); (2) notification in accordance with Article 2(2) or 2(4); (3) update of the notification in accordance with Article 2(5); (4) closing note indicating the termination of the taken measures and the reasoning for such termination. 2. Information concerning the single authority and responsible persons. 2.1. Name of the single authority, as referred to in Article 1(4) of Directive 2000/29/EC, submitting the notification (hereinafter: the single authority). Indication of the words Notification from, followed by the name of the single authority, and the name of the Member State of that authority. 2.2. Official contact at the single authority. Indication of the name, telephone number and e-mail address of the person named by the single authority as official contact for the notification concerned. Where more than one person is named, indication of the reasons. 3. Location of presence of harmful organism. 3.1. Indication, as specific as possible, of the location of the presence of the harmful organism concerned, with reference at least to an administrative region (e.g. municipality, city, province) as appropriate. 3.2. Further to point 3.1, map(s) of the respective location. Submissions, in the form of comments, information about the boundaries, with reference to the nomenclature of Eurostat territorial units (NUTS) or to geographical codes (Geocodes), aerial photos or GPS key coordinates are possible. 4. Information related to the reason of the notification, and the pest status of the area and the Member State concerned. 4.1. Indication of one of the following options: (1) first confirmed or suspected presence of the harmful organism in the territory of the Member State concerned; (2) confirmed or suspected appearance of the harmful organism in part of the territory of the Member State concerned, in which its presence was previously unknown. In the case of option (2), and where applicable, indication that the harmful organism appeared in part of the territory of the Member State concerned, in which that harmful organism had been previously present but eradicated. 4.2. Pest status of the area where the harmful organism has been found present, after the official confirmation. Indication, with explanatory note, of one or more of the following options: (1) Present: in all parts of the area concerned; (2) Present: only in specific parts of the area concerned; (3) Present: in specific parts of the area where host plants are not grown; (4) Present: under eradication; (5) Present: under containment; (6) Present: at low prevalence; (7) Absent: Pest found present but eradicated; (8) Absent: Pest found present but no longer present for reasons other than eradication; (9) Transient (the presence of the harmful organism is not expected to lead to establishment): non-actionable; (10) Transient: actionable, under surveillance; (11) Transient: actionable, under eradication; (12) Other. 4.3. Pest status in the Member State concerned before the official confirmation of the presence, or suspected presence, of the harmful organism. Indication, with explanatory note, of one or more of the following options: (1) Present: in all parts of the Member State concerned; (2) Present: only in some parts of the Member State concerned; (3) Present: in specific parts of the Member State, where host crop(s) are not grown; (4) Present: Seasonally; (5) Present: under eradication; (6) Present: under containment, in case eradication is impossible (7) Present: at low prevalence; (8) Absent: no pest records; (9) Absent: Pest eradicated; (10) Absent: Pest no longer present for reasons other than eradication; (11) Absent: Pest records invalid; (12) Absent: Pest records unreliable; (13) Absent: intercepted only; (14) Transient: non-actionable; (15) Transient: actionable, under surveillance; (16) Transient: actionable, under eradication; (17) Other. 4.4. Pest status in the Member State concerned after the official confirmation of the presence of the harmful organism. Indication, with explanatory note, of one or more of the following options: (1) Present: in all parts of the Member State concerned; (2) Present: only in some parts of the Member State concerned; (3) Present: in specific parts of the Member State, where host crop(s) are not grown; (4) Present: Seasonally; (5) Present: under eradication; (6) Present: under containment, in case eradication is impossible (7) Present: at low prevalence; (8) Absent: Pest eradicated; (9) Absent: Pest no longer present for reasons other than eradication; (10) Absent: Pest records invalid; (11) Absent: Pest records unreliable; (12) Absent: intercepted only; (13) Transient: non-actionable; (14) Transient: actionable, under surveillance; (15) Transient: actionable, under eradication; (16) Other. 5. Information relating to the finding, sampling, testing and confirmation of the harmful organism. 5.1. How the presence or appearance of the harmful organism was found. Indication of one of the following options: (1) pest related official survey; (2) survey related to an existing or eradicated outbreak of a harmful organism; (3) phytosanitary inspections of any type; (4) trace back and forward inspection related to the specific presence of the harmful organism concerned; (5) official inspection for purposes other than phytosanitary ones; (6) information submitted by professional operators, laboratories or other persons; (7) scientific information; (8) other. Further comments in the form of free text or attached documents are possible. In case of option (8), indication of a specification is necessary. Where applicable, indication of the date of inspection(s), the description of the method of inspection (including details of the visual or other checks as appropriate), and a short description of the site where the inspection took place, the findings of that inspection and picture(s). In the case of options (3) and (4), indication of the date of inspection(s), the description of the method of inspection (including details of the visual or other checks as appropriate). Possible submission of a short description of the site where the inspection took place, the findings of that inspection and picture(s). 5.2. Date of finding: Indication of the date when the responsible official body found the presence or appearance of the harmful organism, or received the first information concerning its finding. If the harmful organism was found by a person other than the responsible official body, indication of the date of finding of the harmful organism by that person, and the date when that person accordingly informed the responsible official body. 5.3. Sampling for laboratory analysis. Where applicable, submission of information concerning the sampling procedure for laboratory analysis, including date, method, and sample size. Attachment of pictures is possible. 5.4. Laboratory. Where applicable, indication of the name and the address of the laboratory(ies) involved in the identification of the harmful organism concerned. 5.5. Diagnostic method. Indication of one of the following options: (1) According to peer reviewed protocol; (2) Other, with specification of the method concerned. In the case of Option (1), provision of clear reference to the respective protocol and, where appropriate, any deviation from that protocol. 5.6. Date of official confirmation of the harmful organism's identity. 6. Information related to the infested area, and the severity and source of the outbreak in that area. 6.1. Size and delimitation of the infested area. Indication of one or more of the following options: (1) infested surface (m2, ha, km2); (2) number of infested plants (pieces); (3) volume of infested plant products (tons, m3); (4) GPS key coordinates, or any other specific description, of the delimitation of the infested area. Submission of approximate figures is possible, however with an explanation concerning the reason of lacking exact figures. 6.2. Characteristics of the infested area and its vicinity. Indication of one or more of the following options: (1) Open air  production area (1.1) field (arable, pasture); (1.2) orchard/vineyard; (1.3) nursery; (1.4) forest. (2) Open air  other (2.1) private garden; (2.2) public sites; (2.3) conservation area; (2.4) wild plants in areas other than conservation areas; (2.5) other, with specification of the particular case. (3) Physically closed conditions (3.1) greenhouse; (3.2) private site, other than greenhouse; (3.3) public site, other than greenhouse; (3.4) other, with specification of the particular case. For each option, indication whether the respective infestation concerns one or more of the following elements: plants for planting, other plants, or plant products. 6.3. Host plants in the infested area and its vicinity. Indication of the scientific name of host plants in that area, in accordance with point 6.4. Additional information is possible concerning the density of host plants in the area, with reference to cultivation practices, specific characteristic of the habitats, or information about susceptible plant products, produced in the area. 6.4. Infested plant(s), plant product(s) and other object(s). Indication of the scientific name of the infested host plant(s). Submission of the variety and, for plant products, the type of the commodity, as appropriate, is possible. 6.5. Vectors present in the area. Where applicable, indication of one of the following options: (a) the scientific name of the vectors at least at genus level as referred to in Directive 2000/29/EC, or as referred to in the measures adopted pursuant to Article 16(3) of that Directive, or, (b) if point (a) is not applicable, the scientific name approved by an international organisation and the name of that organisation(s), or, (c) if neither point (a) nor point (b) is applicable, indication of the scientific name from the most reliable source of information, with reference to that source. Additional information is possible concerning the density of the vectors, or characteristics of plants important for the vectors. 6.6. Severity of the outbreak. Description of the current extent of infestation, symptoms and the damage caused, and, where appropriate, inclusion of forecasts as soon as this information is available. 6.7. Source of the outbreak. As applicable, indication of the confirmed pathway of the harmful organism into the area, or of the suspected pathway pending confirmation. Attachment of information concerning the confirmed or potential origin of the harmful organism is possible. 7. Official phytosanitary measures. 7.1. Adoption of official phytosanitary measures. Indication of one of the following options, with explanatory notes: (1) Official phytosanitary measures in the form of chemical, biological or physical treatment have been taken; (2) Official phytosanitary measures, other than measures in the form of chemical, biological or physical treatment, have been taken; (3) Official phytosanitary measures will be taken; (4) Decision on whether official phytosanitary measures will be taken is pending; (5) No official phytosanitary measures. In the case of establishment of a demarcated area, indication under options (1), (2) and (3), whether those measures are taken in or outside that area. In case of option (5), indication of the reason for not taking any official phytosanitary measures. 7.2. Date of adoption of the official phytosanitary measures. In case of temporary measures, indication of their expected duration. 7.3. Identification of the area covered by the official phytosanitary measures. Indication of the method used to identify the area covered by the official phytosanitary measures. In case surveys were carried out, the results of those surveys. 7.4. Objective of the official phytosanitary measures. Indication of one of the following options: (1) eradication; (2) containment, in case eradication is impossible. 7.5. Measures affecting the movement of goods. Indication of one of the following options: (1) measures affect import into or movement within the Union of goods; (2) measures do not affect import into or movement within the Union of goods. In the case of option (1), description of the measures. 7.6. Specific surveys. In case surveys are carried out as part of official phytosanitary measures, indication of their methodology, duration and scope. 8. Pest risk analysis/assessment. Indication of the following options: (1) Pest risk analysis is not required (harmful organism is listed in Annex I or Annex II of Directive 2000/29/EC, or is subject to measures adopted pursuant to Article 16(3) of that Directive); (2) Pest risk analysis, or preliminary pest risk analysis, under development (3) Preliminary pest risk analysis exists; (4) Pest risk analysis exists. In case of options (3) and (4), description of the major findings, and attachment of the respective pest risk analysis or indication of the source where that analysis can be found. 9. Links to relevant websites, other sources of information. 10. Member States may request the Commission to submit the information on one or more of the elements of points 1.1, 1.3, 3.1, 4.1 to 4.4, 5.1 to 5.6, 6.1 to 6.7, 7.1 to 7.6 and 8 to the European and Mediterranean Plant Protection Organization.